EXECUTIVE EMPLOYMENT AGREEMENT This Executive Employment Agreement (“Agreement”) is made and effective this date of September 11, 2016, by and between TRACK GROUP, INC., a Delaware corporation (“Company”) and MARK A. ATTARIAN, an individual resident of the Commonwealth of Massachusetts (“Executive”). WHEREAS, the parties previously entered into an Executive Employment Agreement dated 11 July 2016 under which Executive has served as the Company’s Chief Administrative Officer beginning July 13, 2016 until the present (the “July 2016 Agreement”); WHEREAS, the Company desires that Executive transition into the role of Chief Financial Officer for the Company and Executive is willing to accept such a transition and new role; WHEREAS, the parties hereto have agreed that the terms of the July 2016 Agreement shall remain unchanged except for the Executive’s title and duties as set forth in paragraphs 1 and 2, and the commencement date of this Agreement in paragraph 5A. NOW, THEREFORE, the parties hereto agree as follows: 1.
